Title: To James Madison from Tobias Lear, 17 January 1802 (Abstract)
From: Lear, Tobias
To: Madison, James


17 January 1802, Cap Français. No. 19. Reports that since his last of 11 Dec. he has received JM’s letters of 26 Oct. and 21 Nov., both arriving on same ship. Appreciates president’s approval of his conduct. Will pursue individual claims on the basis of his amended instructions. Dandridge’s commission was not enclosed in JM’s letter; has informed him of appointment and asked Linn to continue to discharge Ritchie’s duties until Dandridge arrives at Port Républicain. Has seen no unusual reaction to change in passports given French citizens coming from U.S. Naturalized American citizens are allowed ashore without delay. French citizens are detained on vessels one to three weeks while their characters and motives for coming to the island are investigated; some are not allowed to land at all. Government here has been in the practice of placing deportees on first departing American vessel, with no previous notice to captain or provision for passenger. He has protested against this and was assured that “more attention should be paid to our rights.” Has received National Intelligencer to 5 Dec. and information from Purviance, collector at Baltimore, that he has orders to forward the newspaper. Acknowledges receipt of laws of last session of Congress and of Hart’s claim on government of Saint-Domingue. First definite accounts of peace were received on 2 Dec. from St. Croix and severely checked trade. Rumors that French were coming to restore slavery have created alarm, but “there does not appear to be any Active measures” taken to oppose French. Believes French will be received “with cordiality, if they conduct themselves with common prudence and moderation,” but fears they will be pressured to violence by former plantation owners who wish to have their property returned “with all its appendages.” Thinks other nations with colonies in the West Indies will also urge use of force. Island has begun to prosper under rigid labor laws that allow one-fourth of proceeds to farm workers and three-fourths to proprietors. Even more severe laws could be enforced by local authorities better than “by half the French Armies.” French army could probably destroy blacks in a contest and would have to do so, “for I do not beleive they wd. ever again submit to the yoke of slavery: but before they could be extirpated, they wd. kill all the whites in their power, and lay waste all the property that could be destroyed.” This would benefit other colonial nations, not France. Governor of Jamaica ordered British subjects to leave Saint-Domingue as soon as he received news of peace. British papers carrying news of peace contained many assertions that French were coming out to regain power, leading many indiscreet people to “boast of it and threaten the blacks with its effects.” Encloses gazette with Toussaint’s address regarding this behavior, which has resulted in the arrests of several Frenchmen. Among them was the son of the late comte de Grasse, a naturalized U.S. citizen who had arrived from Charleston several months earlier to attend to his estate. Lear appealed to Christophe for his release but was told that he could do nothing as the governor had ordered the arrest. Christophe added that had de Grasse’s boasts been believed by local blacks, the government would not have been able to restrain them “and the consequences might be dreadful.” At Lear’s request, Christophe permitted de Grasse to be held in civil prison until his departure for Charleston on 16 Jan. John Baptiste Lemonier was also imprisoned for the same reason. An island resident for some years past, he had never claimed American citizenship until his arrest when he produced a 1795 passport from mayor of Philadelphia declaring him a U.S. citizen. Toussaint had gone to Port Républicain before news of peace arrived and is now in Santo Domingo. Island assembly is in session at Port Républicain. Encloses schedule of U.S. vessels in port from his arrival to 31 Dec. Wishes captains were required by law to present papers at consulate rather than leaving this as an option, since “there are many Captains who are pleased with the opportunity of shewing that they have no dependance upon the public Officer of their Country.” Local government has given him authority to compel them to do this, but he “felt a delicacy in using a power of that kind, unless vested in me by my own Governmt.” Reports inadequacy of daily allowance of twelve cents [for distressed seamen], as “ten times that sum will hardly provide the necessary support, care and attendance of a sick man”; hospital charge is a dollar per day, and he has paid for the care of several seamen himself. Although protections may no longer be necessary for seamen, believes they should have some evidence of nationality in order to enjoy benefits of American citizenship. Encloses autopsy report on an American sailor who died several days after receiving a blow on the head from a shipmate. Had the “culprit” imprisoned until examination of evidence showed no ground for legal prosecution, then had him released. In postscript of 20 Jan. reports that arrival of American letters and newspapers to 30 Dec. has increased local fears, as accounts tell of “a large force coming out here with hostile intentions.” Feels hurt at not having heard from JM since news of peace reached U.S. but assumes that if JM had any information affecting safety of lives or property of American citizens, he would surely have sent it. Believes no force will be sent until definitive peace is settled which will be at least six months. Thinks JM’s letters would not have been intercepted; American letters have been safe even though those from France are taken to Christophe if the ship captains will give them up.
 

   RC and enclosure (DNA: RG 59, CD, Cap Haitien, vol. 4); FC (ibid.). RC 12 pp.; docketed by Wagner as received 15 Feb., with his notation: “Mem. to write about seamen.” Surviving enclosure (2 pp.) is Lear’s translation of a 9 Dec. autopsy report by Alexis Lacoste. Other enclosures not found.


   For William Hart’s claim, see JM to Lear, 26 Oct. 1801.


   A full transcription of this document has been added to the digital edition.
